Title: From William Stephens Smith to Abigail Smith Adams, 10 June 1813
From: Smith, William Stephens
To: Adams, Abigail Smith



My Dear Madam—
Washington June 10th. 1813.

I was much instructed by the letters you were so good as to forward me from Russia, I wish the writer of them was nearer to us, our great men, however great they are, want aid, they want vigour and decission, the war has assumed a Character that they appear not to have calculated upon—here are laying 140 peices of heavy artillery and not  a carriage to mount them upon—this place is totally void of defence, and my calculation is, that in a very few day’s here will be a scene of disorder and confusion—Intelligence arrivd last evening, that two British Frigates, had advanced 15 or 20 miles up the Patowmac, 2 seventy fours, lay at the mouth of the River and that their whole force in that vicinity amounted to 17 sail of the line, Frigates and Briggs—Their frigates and smaller ships, can bring up twenty fathom of water and I assert, they can destroy the navy yard, burn the bridge throw their shot over the Capitol and drive Congress from their station, they can promptly plunder and destroy Alexandria and the buildings connected with this City on the margin of the Waters—The national destress and the disgrace we shall be exposed to in the Eye of the World, you can better appreciate at Quincy, then I can describe—I keep myself perfectly calm, have made my private arrangements in case of tumult and confusion, I will share the dangers of defence If they attempt to make one, and if they do not, I shall be excused if I step So far out of the way as not to be exposed personally without the prospect of doing any material good. General Dearborn is approaching fast to his fall you recollect my first observation when I heard of his appointment—that he was a ruined  man, his conduct at the taking of York and his attack on Fort George, with his has permitted the defeated enemy to escape, must ruin him in the estimation of every officer and induce the Government to recal him, the nation will not bear the  fruitless effusion of blood and waste of treasures, from which no apparent good ultimately results—I have had a short talk on this subject with the War minister, he thanks his stars that he is no child of his—
You will notice the annunciation of Williams marrige in the papers, I have been visited & congratulated by the branches of the family here and many others I receive these, with great complacency, and burying all disappointments, I shall meet my Son and his Wife, in the same manner I would had I been consulted and fully approved—every exertion in my power shall be made to contribute to their happiness—I wish not to retrospect no possible good can arise from it, I have not touched the subject in my communications to the Valley, I suppose I shall have something from thence soon, to which I shall give a mild, benevolent and philosophic answer
Governor Tompkins arrived here last night which is a matter of much speculation—
The House will now enter on the National business, the committee of way’s and means have reported I hope the deliberations may not be interrupted by the war of british Cannon and blaizing Villiages
I would much rather it should evaporate in Smoak, present me respectfully to The President— / Yours Sincerely
W: S: Smith